The bank at Lomza, Russia, was the agent of the defendant; the first communication to pay the plaintiff was from the defendant to this bank in Lomza. The refusal of the agent in Lomza to pay the plaintiff and the statements of the reason for its refusal that payment had been countermanded by the defendant were competent evidence in my judgment, and sufficient to make the defendant liable; that is, as the defendant through its agent had refused to pay, notice of nonpayment was unnecessary.
HISCOCK, Ch. J., CARDOZO, McLAUGHLIN and LEHMAN, JJ., concur with ANDREWS, J.; CRANE, J., dissents in memorandum; POUND, J., absent.
Judgments reversed, etc.